DETAILED ACTION

This office action is a response to the amendment filed on 7/12/2022. Claims 1-3, 7-13 and 17-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-3, 7-13 and 17-20 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 7/12/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for sending a data volume report applied to a relay system, which involves determining an uplink data volume related to QoS flows based on a relationship between the QoS flows and data radio bearers (DRBs), and a relationship between the DRBs and logical channel groups allocated by a relay device.  The data volume report is transmitted to an access device based on a condition for reporting data volume is met. The method prevents data congestion on an access node. 
Closest prior art include Lee et al., Bucknell et al., and Li. Lee discloses a data transmission method where a relay receives an uplink buffer status report (BSR) of a terminal, includes the uplink BSR of the terminal in an uplink BSR to be transmitted to a base station, and generates a combined uplink BSR to be transmitted to the base station. Bucknell discloses that a relay node receives BSR from a UE and compares the data volume with a threshold. The relay node sends a BSR to the donor node when the threshold is passed. Li discloses a method for sending/receiving BSR where a macro base station sends an indication to the UE which is used to request the UE to send a BSR. The base station receives the BSR sent by the UE that is corresponding to the data buffer size of logical channel group. 
Marupaduga et al. (US 10200910) and Ostergaard et al. (US 20110269393) are relevant prior art not applied. Marupaduga discloses a method for dynamically modifying a BSR timer in a wireless relay based on the UE load on an access point. Ostergaard discloses a method of early triggering a relay node BSR toward a donor base station in order to reduce overall time between a UE’s transmission of uplink data.
However, prior art on record does not disclose the claimed features of determining an uplink data volume corresponding to a plurality of QoS flows or requirements of the QoS flows based on a relationship between the QoS flows and DRBs and a relationship between the DRBs and a plurality of logic channels or logical channel groups, where the device includes a relationship between logical channel groups allocated by a relay device at a next-hop and logical channel groups allocated by the device to the relay. 
Claims 1, 11 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining, by a first device, an uplink data volume corresponding to each of a plurality of quality of service flows or requirements of the plurality of quality of service flows based on a mapping relationship between the plurality of quality of service flows and a plurality of data radio bearers (DRBs), and a mapping relationship between the plurality of DRBs and a plurality of logic channels or a plurality of logical channel groups, wherein the first device has a mapping relationship between a plurality of logical channel groups allocated by a relay device located at a next-hop of the first device to a terminal device and a plurality of logical channel groups allocated by the first device to the relay device; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414